Title: From Alexander Hamilton to Thomas Pinckney, 1 December 1794
From: Hamilton, Alexander
To: Pinckney, Thomas


Treasury Department December 1st 1794
Sir,
I have directed the Treasurer to remit you a bill on our Commissioners at Amsterdam drawn in your favour for the sum of 303,115 Guilders. This step has been adopted in consequence of the precarious Situation of Holland which renders the Sale of bills on Amsterdam impracticable.
You will please to take the means which shall appear to you most eligible to transfer the amount of the bill from Amsterdam to London, causing the money to be placed liable to your order in the Bank of London, or in some other situation which shall appear to you not less secure. If subsequent intelligence shall render it safe the Treasurer will draw upon you for the proceeds of the bill which he is directed to remit.
Among the modes of transferring the money from Amsterdam to London you will no doubt consider whether the shipping it in specie in the name and on account of the United States in a bottom of the United States and properly insured, may not be most adviseable. This will depend on circumstances which can only be judged of on the Spot—rate of exchange, rate of insurance &c. In case of Capture by a French armed Vessel in such a Situation there would be ground of claim for retribution by way of set off upon the French Government.
Besides the amount of the above mentioned bill there will be funds in the hands of our Commissioners more than sufficient for any approaching payments. Our Minister at the Hague is instructed if necessary to provide for the safety of these also by causing them to be remitted to You.
I will make no apology for the trouble I give you on this occasion knowing your zeal for the public service & counting on your obliging dispositions.
With great respect & esteem I have the honor to be Sir, Your very Obedient Servan
Alexander Hamilton
Thomas Pinckney EsquireMinister PlenipotentiaryLondon
 